Citation Nr: 1233639	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-15 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the reduction for service-connected carcinoma of the urinary bladder, status-post chemotherapy, recurrent, from 100 percent to 60 percent disabling, effective from February 1, 2010, was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 





INTRODUCTION

The Veteran had active service from January 1957 to August 1960, July 1962 to September 1967, and from June 1971 to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.                 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

In November 2010, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal in regard to the claim of whether the reduction for service-connected carcinoma of the urinary bladder, status-post chemotherapy, recurrent, from 100 percent to 60 percent disabling, effective from February 1, 2010, was proper.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether the reduction for service-connected carcinoma of the urinary bladder, status-post chemotherapy, recurrent, from 100 percent to 60 percent disabling, effective from February 1, 2010, was proper, have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In an October 2009 rating action, the RO reduced the disability rating for the Veteran's service-connected carcinoma of the urinary bladder, status-post chemotherapy, recurrent, from 100 percent to 60 percent disabling, effective from February 1, 2010.  The Veteran subsequently disagreed with such reduction and perfected an appeal in March 2010 as to this issue.  However, in a statement in support of claim (VA Form 21-4138), which was submitted in November 2010, the Veteran stated that he wished to withdraw his appeal as to his claim for evaluation of his service-connected carcinoma of the urinary bladder.  

In light of the above, the Board recognizes that prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal with respect to his claim for whether the reduction for service-connected carcinoma of the urinary bladder, status-post chemotherapy, recurrent, from 100 percent to 60 percent disabling, effective from February 1, 2010, was proper.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the aforementioned claim.  

Based on the above, the Board finds that the Veteran has withdrawn his claim as to the aforementioned issue and, as such, the Board does not have jurisdiction to review the appeal as to the aforementioned issue and the appeal with respect to the aforementioned issue is dismissed.





ORDER

The claim of whether the reduction for service-connected carcinoma of the urinary bladder, status-post chemotherapy, recurrent, from 100 percent to 60 percent disabling, effective from February 1, 2010, was proper, is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


